NPD2 (6/7/18)                    UNITED STATES BANKRUPTCY COURT                      U.S. BANKRUPTCY COURT
                                          District of Oregon                          DISTRICT OF OREGON
                                                                                             FILED
In re                                            )
 Dennis Raybould                                 ) Case No. 20−60205−tmr13      February 27, 2020
Debtor(s)                                        )                         Clerk, U.S. Bankruptcy Court
                                                 )
                                                 ) NOTICE OF TRUSTEE'S              BY DEPUTY
                                                 ) MOTION TO DISMISS
                                                 )
                                                 )


IT APPEARING that:

    Debtor(s) failed to complete the Meeting of Creditors.

YOU ARE THEREFORE NOTIFIED that the case for each debtor named above may be dismissed for the
reason(s) cited unless, within 21 days of this notice's "Filed" date as shown above, a party in interest files a
written objection with the Clerk of Court, 405 E 8th Ave #2600, Eugene, OR 97401.


IMPORTANT NOTE: Unless you receive an Order of Dismissal from this court, you should consider that
this case is active and will be closed in the ordinary course of case administration.


                                                                                 Clerk, U.S. Bankruptcy Court




                            Case 20-60205-tmr13         Doc 22     Filed 02/27/20
